Citation Nr: 0530024	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether for new and material evidence has been received 
to reopen a claim for entitlement to service connection for a 
bilateral foot disability.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
status post parotidectomy, (claimed as facial scarring, 
headaches, hearing loss, sweating, loss of muscle to the left 
side of the face, chronic eye irritation and loss of control 
of the left side of the mouth).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the issues on appeal.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for a left 
knee disability will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran has current bilateral hearing loss that is 
causally related to his active service.

2.  The competent evidence of record does not establish that 
the veteran has a current tinnitus disability that is 
causally related to his active service.

3.  By an unappealed rating decision dated in September 1991, 
the RO denied the veteran's claim for service connection for 
a bilateral foot disability. 

4.  The evidence added to the record since the September 1991 
RO denial, considered in conjunction with the record as a 
whole, is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of establishing 
that the veteran's pre-existing bilateral foot disability was 
aggravated by his military service.

5.  By an unappealed rating decision dated in September 1991, 
the RO denied the veteran's claim for service connection for 
status post parotidectomy with residuals.

6.  The evidence added to the record since the September 1991 
RO denial, considered in conjunction with the record as a 
whole, is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of establishing 
that the veteran's pre-existing status post parotidectomy 
with residuals was aggravated by his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in, 
or aggravated by, active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).

3.  The RO's decision of September 1991 which denied service 
connection for a bilateral foot disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

4.  The evidence received since the September 1991 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for bilateral foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004). 

5.  The RO's decision of September 1991 which denied service 
connection for status post parotidectomy with residuals, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

6.  The evidence received since the September 1991 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for status post parotidectomy 
with residuals.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a January 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's January 2003 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.


The Merits of The Claims

1.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Factual Background

On the authorized audiological evaluation, taken in 
conjunction with the veteran's March 1977 enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5

10
LEFT
20
15
15

5

Physical Profile Records dated in January 1979 and April 
1979, reveals that the veteran received a 1 (for high level 
of medical fitness) under letter H for hearing.  

On the authorized in-service audiological evaluation in May 
1979, pure tone thresholds for the left ear, in decibels, 
were as follows (the right ear was not tested):




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
5
10
10

The examiner reported that that the audiogram showed normal 
hearing on the left ear.

On the authorized in-service audiological evaluation in 
November 1980, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
10
15
10

The reported May 1979 reference audiogram had the following 
pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
5
10
10

The examiner reported that the veteran's military 
occupational specialty was that of a radar operator.

On the authorized in-service audiological evaluation in March 
1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
5





General Regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Generally, to prove service connection, a claimant must 
submit medical evidence of a current disability, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2004).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  The Board 
notes, however, that the service medical records do not refer 
to a complaint or finding of hearing loss or tinnitus while 
in service.  The record reflects that the veteran underwent 
several audiometric testings during service.  However, none 
of the results from these evaluations demonstrated hearing 
loss "disability" for VA compensation purposes.  See 38 
C.F.R. § 3.385.  Moreover, the record does not contain a 
competent clinical opinion indicating there was any 
demonstrated clinically significant change in hearing ability 
during service.  The Board notes that the veteran's service 
medical records do not contain a separation examination that 
reported audiometric scores and that as a result the veteran 
could establish service connection on the basis of post-
service evidence of hearing loss related to service.  See, 
Hensley v. Brown, 5 Vet. App. 155 (1993)  However, there is 
no evidence of record which establishes that the veteran has 
a current hearing loss disability for VA purposes, or 
tinnitus, that could be related to service.  The veteran was 
provided the opportunity to submit evidence in support of his 
claim, but to date no evidence, other than the veteran's 
statements regarding the current existence of hearing loss 
and tinnitus, has been received.  

Accordingly, the Board finds that the negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claims.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2004), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus, and the claims must be denied.

2.  New and Material Evidence

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Bilateral Foot Disability

The Old Evidence

On the veteran's March 1977 enlistment examination, the 
veteran's feet were noted to be normal.  He denied a history 
of foot trouble.  However, he reported that his big toe had 
been repaired three years prior.

A February 1978 service medical record reflects that the 
veteran complained of experiencing pain on the heel of his 
right foot.  An examination found a blister on the posterior 
portion of the right heel that was tender to palpation and 
slightly swollen.  The veteran was given a 72-hour profile.

In a May 1978 service medical record, the veteran sought 
treatment for swelling around the back part of the foot that 
was tender to touch and limited in motion.  The examiner 
indicated that the veteran had possible torn ligaments.

In an October 1978 service medical record the veteran 
complained of having a bump on the back of his right foot.  
He indicated that he fell on it the wrong way.

In March 1979, the veteran complained of corns and bunions on 
his left and right foot.  The examiner shaved them down and 
applied moleskin. 

In April 1979, the veteran was given a profile after 
complaining of pain on the bottom of his feet.  The record 
reflects that his profile was removed in May 1979.

A December 1982 service medical reflects that the veteran had 
a history of foot surgery, and complained of acute pain.  He 
was given a two-week profile that included no running or 
standing longer than one hour.

In a September 1979 service medical record complained of 
bilateral foot pain after participating in a road march the 
previous night.  He stated that his feet hurt on the bottoms, 
tops, and side.  After an examination, the examiner reported 
that the veteran had possible metatarsalgia and was given a 
10-day profile.

A January 1980 service medical record reflects that the 
veteran complained of plantars warts and calluses on his 
feet, which caused pain when walking and running.

In service medical records dated in April 1980, the veteran 
complained of bilateral foot pain (bunions).  It was reported 
that the veteran had operative correction for bilateral 
hallux valgus and that he suffered from hammertoes.  It was 
further noted that the veteran's long supportive structure of 
the fifth toe was removed bilaterally.  The examiner also 
indicated that the veteran had recurrent plantar warts on the 
ball of the third toe bilaterally and recurrent corns on the 
second and fifth toe bilaterally.  The examiner also stated 
that the veteran had been seen by a number of podiatrists but 
lacked any documentation in his health record.  After an 
examination, the examiner reported that the veteran had 
extensive foot deformities and indicated that he needed a 
cast for orthodics.  The veteran was also given a profile 
that included no running, marching, or jumping for seven 
days.

The veteran underwent a VA compensation and pension 
examination in May 1991.  X-rays of the veteran's feet taken 
in conjunction with the examination revealed that the veteran 
had mild, bilateral hallux valgus and degenerative joint 
disease.

By rating action dated in September 1991, the RO denied the 
veteran's claim for service connection for a bilateral foot 
disability on the basis that the condition existed prior to 
service and although the veteran had treatment for acute 
problems in these areas in service, there was no permanent 
aggravation shown.  The veteran was informed of his right to 
appeal, but a timely appeal was not filed.

The Additional Evidence

The veteran underwent a VA orthopedic compensation and 
pension examination in January 2004.  The examiner, who 
indicated that no records were available for review, reported 
that the veteran complained of aching and pain in both feet, 
mostly at the posterior part.  The veteran also reported that 
he could not walk for a long period of time and that rest 
seemed to help.  After an examination, the examiner diagnosed 
the veteran with subjective complaints of painful feet with a 
history of prior bunion surgery.  He further stated that 
currently there was evidence of claw toes with status post 
bunion surgery and mild tenderness of the heels.  There was 
no evidence of tendon damage on the right foot.  The examiner 
further opined that it was not likely that the bilateral foot 
condition was related to active duty.

In a June 2005 Travel Board hearing, the veteran related that 
his feet currently hurt very badly and that he treated it by 
soaking his feet with Epsom salt.  He further related that 
while in service he had to do road marches, which caused him 
to have plantar warts, bunions, and corms.

Analysis

The Board notes that the veteran's feet were noted as normal 
on entrance examination into service, and as such, he is 
entitled to a presumption of soundness on induction relative 
to his feet.  38 U.S.C.A. § 1111 (West 2002).  However, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111 (West 2002), the VA must show by clear and 
unmistakable evidence both that the disability or injury 
existed prior to service, and that the disease or injury was 
not aggravated by service.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar 
as § 3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  As such, 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
VAOPGCPRE 03-2003.

The competent clinical observations made in service that the 
veteran was status post surgery for bilateral hallux valgus, 
and that the long supportive structure of the fifth toe had 
been removed, bilaterally, along with findings that he had 
acute and transitory foot complaints in service that did not 
constitute aggravation, are sufficient to rebut the 
presumption of soundness on induction.  As such, the veteran 
is found to have had pre-existing hallux valgus prior to 
service.

The Board finds that the additional evidence is new because 
the January 2004 VA examination report had not been submitted 
to the RO prior to the September 2001 rating decision.  
However, the Board finds that the additional evidence is not 
material because the additional evidence, considered in 
conjunction with the record as a whole, does not contain any 
evidence that is pertinent to substantiating the veteran's 
claim for entitlement to service connection for a bilateral 
foot disability.  Indeed, the January 2004 VA examination 
report, which merely reinforces the previously established 
fact that the veteran has a current bilateral foot disability 
that preexisted service, does not relate to whether or not 
the veteran's foot disability was aggravated during service.  

With regard to the veteran's testimony at hearings on appeal, 
the appellant is competent to provide statements as to his 
observations, although he is not competent to offer an 
opinion as to a medical diagnosis or medical causation.  As 
such, the hearing testimony presented during a June 20, 2005 
hearing while new, is not material evidence.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (lay assertions, even if new, 
still would not be material evidence); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (implicitly holding that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

As such, the deficiency noted as the basis for the RO's prior 
final denial of service connection for a bilateral foot 
disability remains unestablished.  There is no evidence to 
suggest that the veteran's preexisting bilateral foot 
disability was aggravated during his military service.  
Accordingly, the additional evidence and testimony, 
considered in conjunction with the record as a whole, does 
not raise a reasonable possibility of substantiating the 
claim.  The Board concludes that the evidence is not new and 
material and the claim for service connection for bilateral 
foot disability is not reopened.

B.  Status Post Parotidectomy with Residuals

The Old Evidence

A May 1968 private hospital record reflects that the veteran, 
who was 12 years old at the time, underwent a parotidectomy 
and the excision of a mass.  He was diagnosed with sclerosing 
hemagioma of the parotid.

Service medical records dated from June 1977 to May 1979 
reveal that the veteran sought treatment, which included an 
open biopsy, for a left mass over his parotid area.  He was 
diagnosed with recurrent sclerosing hemangioma of the left 
parotid.

By rating action dated in September 1991, the RO denied the 
veteran's claim for service connection for a facial tumor on 
the basis that the condition existed prior to service and 
although the veteran was treated for acute problems in this 
area in service, there was no permanent aggravation shown.  
The veteran was informed of his right to appeal, but a timely 
appeal was not filed.

The Additional Evidence

In a June 2005 travel board hearing, the veteran related that 
he was treated for a tumor of the parotid gland in service, 
that he had self treated the residuals of the condition, and 
he had not gone to any professional or medical person about 
the condition.

Analysis

The Board finds that other than statements in support of the 
claim, the veteran has not presented any additional evidence 
in support of his claim.  With regard to the veteran's 
statements and testimony at a hearing on appeal, the 
appellant is competent to provide statements as to his 
observations, although he is not competent to offer an 
opinion as to a medical diagnosis or medical causation.  As 
such, the hearing testimony presented during a June 20, 2005 
hearing while new, is not material evidence.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (lay assertions, even if new, 
still would not be material evidence); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (implicitly holding that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

As such, the deficiency noted as the basis for the RO's prior 
final denial of service connection for status post 
parotidectomy with residuals.  There is no evidence to 
suggest that the veteran's preexisting status post 
parotidectomy disability was aggravated during his military 
service.  Accordingly, the additional evidence and testimony, 
considered in conjunction with the record as a whole, does 
not raise a reasonable possibility of substantiating the 
claim.  The Board concludes that the evidence is not new and 
material and the claim for service connection for status post 
parotidectomy with residuals disability is not reopened.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  As new and material evidence has not been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability, the appeal to reopen is denied.

4.  As new and material evidence has not been received to 
reopen a claim of entitlement to service connection for 
status post parotidectomy with residuals, (claimed as facial 
scarring, headaches, hearing loss, sweating, loss of muscle 
to the left side of the face, chronic eye irritation and loss 
of control of the left side of the mouth), the appeal to 
reopen is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

In this case, the veteran asserts that entitlement to service 
connection is warranted for his left knee arthritis.  Service 
medical records reflect that the veteran sought treatment for 
injuries received to the left knee after a motorcycle 
accident in August 1985.  The claims file establishes that in 
January 2003, the veteran underwent a VA fee-basis 
examination for his left knee, but that the examiner did not 
provide an opinion as to the etiology of the current left 
knee disability identified.  Subsequently, in January 2004, 
the veteran underwent another VA compensation and pension 
examination, where a physician did provide an opinion as to 
the etiology of current left knee disability.  However, the 
Board observes that on the examination report, the physician 
reported that the veteran's records were not available for 
review.  The examination report does not reflect that the 
examiner otherwise considered the veteran's complete medical 
history consistent with the record contained in the claims 
folder.  Thus, the Board finds that the January 2004 
examination was insufficient because the veteran's medical 
history, as contained in his claims file, was not reviewed in 
conjunction with the examination and or prior to the 
examiner's rendering his opinion as to the etiology of the 
veteran's left knee disability.  As such the Board concludes 
that the veteran's claims file must be returned to the 
examining physician for a review of the claims file and a new 
clinical opinion.  Such would be useful in adjudication of 
the claim de novo.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran's claims file should be forwarded 
to Dr. S. Maitra, the examiner from the January 
2004 joints examination.  After reviewing the 
veteran's claims file, the examiner should be 
requested to furnish an opinion concerning whether 
it is at least as likely as not (50 percent or 
greater likelihood) that the veteran's current left 
knee disability is etiologically related to 
service.  

The rationale for all opinions expressed should be 
set forth.  All necessary tests should be 
performed.  The claims folder should be made 
available to the examiner for review of pertinent 
documents therein in conjunction with the 
examination.  The examiner should specifically 
indicate whether or not the claims file was 
reviewed.

If Dr. S. Maitra is unavailable, the claims folder 
should be made available to another appropriate 
examiner for the purpose as identified above.  If 
additional examination is deemed necessary, such 
should be scheduled.

2.  Following completion of the above, the RO 
should review the evidence and determine whether 
the veteran's claim may be granted.  If not, he and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
be provided an opportunity to respond.  The case 
should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


